     Case 2:14-cv-02234-KJM-DMC Document 442 Filed 04/23/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHARIDAN STILES, et al.,                          No. 2:14-CV-2234-KJM-DMC
12                       Plaintiffs,
13           v.                                         ORDER
14    WALMART, INC, et al.,
15                       Defendants.
16

17    AND RELATED COUNTER-ACTIONS
18

19                  Plaintiffs, who are proceeding with retained counsel, bring this civil action.
20   Pending before the Court is plaintiffs’ motion to strike changes to the deposition transcript of
21   Carmen Bauza, noticed for hearing before the undersigned in Redding, California, on May 13,
22   2020, at 10:00 a.m. See ECF No. 430. Good cause appearing therefor, the parties are authorized
23   to appear telephonically through CourtCall.
24                  IT IS SO ORDERED.
25

26   Dated: April 22, 2020
                                                           ____________________________________
27
                                                           DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
